Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to Applicant’s response filed May 13, 2021, wherein Applicant correctly indicated that Chen (US 2018/0222020) does not qualify as prior art.  A rejection of the claims is set forth below in view of other art.  The claim interpretation made under 35 USC 112(f) in the previous Office action is maintained.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2005/011314, “Chen”), of record.  

Regarding claim 1, Chen discloses a ratchet wrench (Figs 1-4), including: 
a main body 11 (see Figs 1-4), has a first receiving chamber 12, a second receiving chamber 16 being parallel to the first receiving chamber, and a third receiving chamber 20 which is communicated with the first receiving chamber and the second receiving chamber (see 
a driving member 30 (Figs 1 and 4), being rotatably assembled within the first receiving chamber [0018-19], and a first engaging portion 31 being disposed around a peripheral surface of the driving member (Fig 1, [0018]); 
a restricting member 70 (Figs 1, 3, and 4, [0027-28]), being disposed in the third receiving chamber and having a second engaging portion 71 which is engageable with the first engaging portion and configured to limit a rotational direction of the driving member (Ibid.); 
a switching member 40 (Figs 1, 3, and 4, [0022-26]), being rotatably disposed within the second receiving chamber, including a rotatable member (upper and central portions of 40 received in 17, Fig 4) and a projection 43 which extends from the rotatable member, the rotatable member being received in the larger diameter section [0025], [0029], the projection being received in the small diameter section [0023], an end of the rotatable member away from the projection having a turning member 49 extending radially (Fig 4, [0026]), the rotatable member having a receiving hole 46 radially recessed thereon (Figs 1 and 4, [0026]); 
an elastic abutting assembly (47-48, [0026], Figs 1 and 4), one end of the elastic abutting assembly being received within the receiving hole of the rotatable member (end of 48 received in receiving hole), and another end of the elastic abutting assembly (end of 47) being restrictedly abutted against the restricting member and biasing the restricting member toward the first engaging portion (Figs 3-4); 
wherein a position where the restricting member and the first engaging portion engage with each other is switchable by adjusting the switching member so as to adjust the rotational direction of the driving member [0026-27].
      
Regarding claim 6, Chen discloses the limitations of claim 1, as described above, and further discloses wherein the rotatable member has a notched portion (notched central portion, annotated Fig 1, below, isolating rotatable member), radially facing toward the restricting member (Figs 1 and 4), the rotatable member has a flange (flange defined by upper rim portion, annotated Fig 1, below) correspondingly above the notched portion (annotated Fig 1, below), the notched portion includes a protruding portion and arcuate concave segments (annotated Fig 1, below, two wall portions define concave portion, arcuate at outer edge) located at two sides of the protruding portion (on either side), and the receiving hole is disposed at the protruding portion (Fig 1, below).  
                               
    PNG
    media_image1.png
    578
    598
    media_image1.png
    Greyscale

Regarding claim 7, Chen discloses the limitations of claim 6, as described above, and further discloses wherein as viewed in an axial direction of the rotatable member, a diametric dimension of the flange is larger than that of the protruding portion (viewed axially downward, Figs 1 and 4).  

Regarding claim 8, Chen discloses the limitations of claim 1, as described above, and further discloses wherein a first stepped portion 19 (Fig 4) is formed between the larger .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2005/011314), as applied to claim 1, and further in view of Shen (US 7,121,170, “Shen”), of record.  

Regarding claim 2, Chen discloses the limitations of claim 1, as described above, and further discloses an elastic member 48 and an abutting block 47 (Figs 1, 3 and 4), and further teaches that the elastic member is received within the receiving hole, the but does not explicitly disclose that the elastic member is sleeved on the abutting block.  That is, the spring of Chen abuts the abutting block without being sleeved thereon.  
Shen is also concerned with a ratchet wrench (Figs 3-4, below) having a pawl 65, a switching member 70 and an elastic abutting assembly (75, 78) therebetween, the elastic abutting assembly comprising an elastic member 78 and an abutting block 75 (3:35-42), where the abutting block defines a central guide shaft 77 between two slits 76, the central guide shaft 77 sleevingly receiving the spring 78 to provide a configuration in which “the positioning plate 
   
    PNG
    media_image2.png
    580
    583
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    462
    779
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Chen by replacing the spring and abutting block structure with the spring 78 and abutting block 75 (and corresponding receiving hole) taught by Shen, to provide an abutting block that is not easily deformed, thereby providing more predictable and consistent operation of the tool.  

Regarding claim 3, Chen, as modified, discloses the limitations of claim 2, as described above, and further discloses wherein the abutting block is E-shaped (Figs 3-4, above, 3:35-53), the abutting block includes a sleeved leg 77 and two blocking arms (arms outside of slits 76) which are located at two sides of the sleeved leg respectively (Figs 3-4), the elastic member is sleeved on the sleeved leg (Fig 4, Ibid.), and the two blocking arms are slidably received within the receiving hole (Ibid.)

Regarding claim 4, Chen, as modified, discloses the limitations of claim 3, as described above, but does not explicitly disclose wherein the receiving hole includes an enlarged portion 

Regarding claim 5, Chen, as modified, discloses the limitations of claim 3, as described above, and further discloses wherein an end of the restricting member away from the first engaging portion (Figs 1 and 3) has a recession 73, and an end of the abutting block away from the switching member is abutted against an inner wall of the recession (Figs 3-4).

Regarding claim 9, Chen, as modified, discloses the limitations of claim 4, as described above, and further discloses the recited limitations of claim 9, as described above in the rejections of claims 5-8.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723